Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION

Status of Claims
	Claims 1-20 are pending in the application and have been examined as the ubject matter of record.

Priority
     Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e), 119(a-d),  or under 35 U.S.C. 120, 121, or 365(c) is acknowledged. This application, filed  02/16/2022 is a division of 16073050, filed 07/26/2018.  US Application16073050 is a national stage entry of PCT/US2017/013416 with an international filing date of 01/13/2017.   PCT/US2017/013416 claims priority from US Provisional Application 62287965, filed 01/28/2016. 



Information Disclosure Statement
The one (1) information disclosure statement (IDS) submitted up to date were filed before the mailing date of the instant first action on the merits. The submissions thereof are in compliance with the provisions of 37 CFR 1.97. It is noted that the foreign references have only been considered to the extent that an English language abstract, translation or statement of relevance has been provided to the examiner. Accordingly, the information disclosure statements have been considered by the examiner, and signed and initialed copies thereof are enclosed herewith. 

Claim Rejections - 35 U.S.C. §101
	The following is a quotation of 35 U.S.C. §101 that form the basis for the rejections under this section made in this Office action: 
	Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
I.  As written, the claims are drawn to an inoculant composition comprising: the Penicillium bilaiae strain having the deposit accession number NRRL 67154; the Penicillium bilaiae strain having the deposit accession number NRRL 67155; the Penicillium bilaiae strain having the deposit accession number NRRL 67156; the Penicilllium bilaiae strain having the deposit accession number NRRL 67157; the Penicilllium bilaiae strain having the deposit accession number NRRL 67158; and/or the Penicillium bilaiae strain having the deposit accession number NRRL 67159.
The instant specification (page 34, starting at line 36) discloses that the claimed deposits as simply being isolates from soil and not fungi that have been modified.  Thus, the claimed deposits are products of nature per se. Consequently, the claims do not embody patentable subject matter as defined in 35 U.S.C. §101. See, e.g., American Wood v. Fiber Disintegrating Co., 90 U.S. 566 (1974); American Fruit Growers v. Brogdex Co., 283 U.S. 1 (1931); Funk Brothers Seed. Co. v. Kalo Innoculant Co. 33 U.S. 127 (1948); Diamond v. Chakrabarty, 206 U.S.P.Q. 193 (1980) and according to guidance in Federal Register /Vol. 79, No. 241 /Tuesday, December 16, 2014 .  The claimed invention is not directed to patent eligible subject matter based upon an analysis with respect to the claims as a whole. This is because the claim(s) do not recite something significantly different than a judicial exception. The rationale for this determination is explained below.
Analysis: 

II. The claimed invention is a composition of matter.
III. The claims are directed to a nature-based product limitation, and/or a concept that is similar to those found by the courts to be an exception.  
1.	(a) The limitation(s) in the claim that set(s) forth or describe(s) a nature-based product are: “the Penicillium bilaiae strain having the deposit accession number NRRL 67154; the Penicillium bilaiae strain having the deposit accession number NRRL 67155; the Penicillium bilaiae strain having the deposit accession number NRRL 67156; the Penicilllium bilaiae strain having the deposit accession number NRRL 67157; the Penicilllium bilaiae strain having the deposit accession number NRRL 67158; and/or the Penicillium bilaiae strain having the deposit accession number NRRL 67159”.  
(b) The closest naturally occurring counterpart in its natural state to the claimed nature-based product limitation is soil.  Claim 1 only requires 1 of the isolates and not a mixture of fungi, therefore there is nothing more to the inoculant than the fungi. Isolating a natural occurring thing from its natural environment does make it eligible subject matter under 101. In the Myriad case it was argued that genetic material (genes) that were isolated should be patentable. SCOTUS decision was "A naturally occurring DNA segment is a product of nature and not patent eligible merely because it has been isolated, but cDNA is patent eligible because it is not naturally occurring" and “We merely hold that genes and the information they encode are not patent eligible under §101 simply because they have been isolated from the surrounding genetic material”. In the same way merely isolating a single fungi from the surrounding soil would not render the claim patent eligible under 101.
(c) Based on a comparison of the claimed nature-based product limitation to its counterpart to determine whether it does or does not exhibit markedly different characteristics as compared to the counterpart in its natural state, the nature-based product lacks markedly different characteristics (and thus is a product of nature exception).
IV. 	2.The claim as a whole does not amount to significantly more than the judicial exception, i.e., the product of nature, law of nature, natural phenomenon, or abstract idea because the claim is directed to a product of nature comprising a combination of component elements that occur together in nature as claimed (i.e., soil).   Thus, there are no other elements in the claim in addition to the exception. 
	
Claims 2-16  and 18 depend from claim 1 and further discloses the composition further comprising one or more carriers and lipo-chitooligosaccharides, and the limitations of the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.

Claim 17 depends from claim 1 and further define the amount of the colony forming units of the claimed deposits and the limitations of these claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.

Claims 19 and 20 depend from claim 1 and disclose a plant propagation material that is at least partially coated with the non-naturally occurring composition of claim 1 and the limitations of these claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.


Accordingly, claims 1-20 are rejected under pre-AIA  35 U.S.C. §101.






Obviousness-Type Double Patenting 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4,8,15 and 18 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-4 and 6-9 of US Patent 11,259,526 B2.  . 

Although the conflicting claims are not identical, they are not patentably distinct from each other because the instantly claimed subject matter embraces or is embraced by US Patent  11,259,526 (“526”) because the instant claims are drawn to compositions and method comprising the use of Penicillium bilaiae strains.
Instant claims 1-4,8,15 and 18 and copending claims 1-4 and 6-9 are directed to  compositions  and methods of using said compositions wherein the compositions comprise the Penicillium bilaiae strain having the deposit accession number NRRL 67154; the Penicillium bilaiae strain having the deposit accession number NRRL 67155; the Penicillium bilaiae strain having the deposit accession number NRRL 67156; the Penicilllium bilaiae strain having the deposit accession number NRRL 67157; the Penicilllium bilaiae strain having the deposit accession number NRRL 67158; and/or the Penicillium bilaiae strain having the deposit accession number NRRL 67159.
The claims of US Patent 10,149,885 claims a method of using the same dendrimer of compound I. In view of Sun Pharm. Indus., Ltd. v. Eli Lilly & Co., 611 F.3d 1381, 95 U.S.P.Q.2d 1797 (Fed.Cir. 2010),  the specification is relevant to determining the coverage of the claims, which is at the heart of the obviousness-type double patenting analysis.   Specifically, the Court stated: “where a patent features a claim directed to a compound, a court must consider the specification because the disclosed uses of the compound affect the scope of the claim for obviousness-type double patenting purposes…. Specifically, the specification's disclosure may be used to determine whether a claim "merely define[s] an obvious variation of what is earlier disclosed and claimed," "to learn the meaning of [claim] terms," and to "interpret[] the coverage of [a] claim." Id. As we recognized in Geneva, a court considering a claim to a compound must examine the patent's specification to ascertain the coverage of the claim, because a claim to a compound "[s]tanding alone . . . does not adequately disclose the patentable bounds of the invention." 349 F.3d at 1385. In examining the specification of the earlier patent, the court must consider "the compound's disclosed utility."

From this extensive overlap of subject matter, one of ordinary skill in the art would recognize that the same product is produced in US Patent (‘526).  Therefore, one of ordinary skill in the art, at the time the claimed invention was made, would have readily recognized that 1-4 and 6-9 of US Patent 11,259,526 and claims 1-4,8,15 and 18  in the instant application are obvious variants, and they are not patentability distinct.





Conclusion
No claims are allowed.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY A BROWN whose telephone number is 571-270-3284.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Courtney A. Brown		
Patent Examiner	
Technology Center 1600
Group Art Unit 1617


/JOHANN R RICHTER/Supervisory Patent Examiner, Art Unit 1617